United States Court of Appeals
                            For the Eighth Circuit
                        ___________________________

                                No. 15-1962
                        ___________________________

                                 Reynal Caldwell

                             lllllllllllllllllllllAppellant

                                          v.

    Alan E. DeWoskin; Alan E. DeWoskin, P.C.; Theresa Caldwell Lavender

                             lllllllllllllllllllllAppellees
                                    ____________

                    Appeal from United States District Court
                  for the Eastern District of Missouri - St. Louis
                                  ____________

                           Submitted: January 12, 2016
                              Filed: August 5, 2016
                                 ____________

Before LOKEN, GRUENDER, and KELLY, Circuit Judges.
                          ____________

KELLY, Circuit Judge.

      Reynal Caldwell (Caldwell) appeals the grant of summary judgment in favor of
his ex-wife, Theresa Caldwell Lavender (Lavender), and her attorney Alan E.
DeWoskin and his law firm (DeWoskin). Caldwell also appeals the denial of his
motion for summary judgment. Because we conclude the court erred in granting
DeWoskin and Lavender summary judgment based on the Rooker–Feldman doctrine,1
we reverse and remand.2

                                  I. Background

      The facts are undisputed. DeWoskin represented Lavender in the dissolution of
her marriage to Caldwell. In the Judgment of Dissolution, filed December 3, 2009,
Caldwell was ordered to pay $2,500 per month in maintenance to Lavender, to pay
$3,000 toward a U.S. Bank credit card debt, to pay $5,544.75 in attorney’s fees to
DeWoskin, and to either pay or refinance loans on property he owned. Caldwell
appealed the decree of dissolution.

       When Caldwell failed to make payments, DeWoskin, on behalf of Lavender,
filed a motion in Missouri state court requesting the court set a hearing to determine
whether Caldwell should be held in contempt. On July 16, 2010, following a hearing,
a Judgment Order of Contempt was entered against Caldwell. He was ordered to pay
Lavender $20,000, plus 9% interest, for the monthly maintenance that had accrued
since the divorce, attorney’s fees, and other debts ordered under the Judgment of
Dissolution by August 10, 2010. On August 6, 2010, Caldwell sent two letters, one to
Lavender and one to DeWoskin, stating he would pay Lavender only $1.00 per year
until the day he died. On August 11, 2010, after Caldwell again failed to make any
payments, DeWoskin filed a motion requesting a hearing be set to determine whether
a warrant and commitment order should be issued for Caldwell based on his failure to
follow the court’s July 16 order. A hearing was set for August 24, 2010.



      1
       The Rooker–Feldman doctrine derives its name from two United States
Supreme Court cases, Rooker v. Fidelity Trust Co., 263 U.S. 413 (1923) and District
of Columbia Court of Appeals v. Feldman, 460 U.S. 462 (1983).
      2
       We have jurisdiction under 28 U.S.C. § 1291.

                                         -2-
       On August 17, 2010, Caldwell filed a Chapter 13 bankruptcy case in the
Bankruptcy Court for the Eastern District of Missouri. At the August 24, 2010,
contempt hearing in state court, both Caldwell and Lavender were represented by
counsel. DeWoskin, on behalf of Lavender, acknowledged receipt of Caldwell’s notice
of bankruptcy and requested the court rule on whether the automatic stay applied to the
state contempt proceeding. Caldwell’s attorney argued the automatic stay stopped the
state court from proceeding. The court continued the hearing to August 27, 2010, to
research the issue. After again hearing argument from Caldwell’s counsel at the
August 27 hearing, the court decided the automatic stay did not prevent it from holding
Caldwell in contempt, and so held. Caldwell was committed to the St. Louis City Jail
until he purged himself of contempt by paying the amounts set forth in the court’s
previous orders. A friend of Caldwell posted bond in the amount of $22,500—the
amount of maintenance that had accrued since December 2009—and he was released
from jail on August 28, 2010.

       On September 14, 2010, at the request of DeWoskin and Lavender, the state
court held another hearing to address Caldwell’s continued failure to pay maintenance
to Lavender as ordered in the court’s previous contempt order. The court ordered
Caldwell to pay the maintenance payment due on September 15, 2010, or face another
emergency contempt hearing within one week. Instead, on September 16, 2010,
Caldwell appealed the July 16 Judgment of Contempt to the Missouri Court of
Appeals.

       DeWoskin made additional attempts on Lavender’s behalf to collect the
maintenance due, including motions for orders to withhold Caldwell’s wages. On
November 9, 2010, friends of Caldwell posted a $25,000 appeal bond to stay collection
of the judgment for maintenance pending the outcome of the appeal of the original
decree of dissolution. On March 22, 2011, the Missouri Court of Appeals affirmed the
decree of dissolution. On April 28, 2011, DeWoskin applied to the court for a payout



                                         -3-
order on the $25,000 appeal bond that had been posted on Caldwell’s behalf, which the
court issued.

       On May 17, 2011, the Missouri Court of Appeals reversed the Judgment of
Contempt and Commitment entered against Caldwell, finding that the district court
abused its discretion by not determining whether Caldwell had the financial ability to
make the payment necessary to purge himself of contempt before ordering him jailed
and did not make sufficient findings to support the judgment. Because the Court of
Appeals found those two points on appeal “dispositive,” it did not address Caldwell’s
final point.3 See Caldwell v. Caldwell, 341 S.W.3d 734, 737 (Mo. Ct. App. 2011).

       Caldwell’s bankruptcy case was dismissed on July 20, 2011, and the case was
closed on August 4, 2011. On January 11, 2013, Caldwell filed a complaint against
DeWoskin and Lavender in federal district court alleging they violated the automatic
stay and seeking damages pursuant to 11 U.S.C. § 362(k). Caldwell alleged DeWoskin
and Lavender violated the automatic stay by requesting the state court hold Caldwell
in contempt, requesting wage withholding orders, and seeking a payout order on the
$25,000 appeal bond. The district court referred Caldwell’s claim to the bankruptcy
court on January 13, 2014.

        DeWoskin and Lavender moved to dismiss the complaint but their motion was
denied. DeWoskin and Lavender filed their answer and affirmative defenses, including
the defense of res judicata and lack of subject-matter jurisdiction based on the
Rooker–Feldman doctrine. Caldwell moved for summary judgment on the issue of
liability. DeWoskin and Lavender resisted, again referencing the Rooker–Feldman
doctrine in their response to Caldwell’s motion. The bankruptcy court denied

      3
        Although the Missouri Court of Appeals did not identify what Caldwell’s
“final point” on appeal was, the parties do not dispute that it involved an appeal of the
state district court’s determination that the automatic stay did not apply to the
contempt proceedings.

                                           -4-
Caldwell’s motion for summary judgment, and sua sponte granted defendants summary
judgment, concluding it lacked subject-matter jurisdiction under the Rooker–Feldman
doctrine. The district court affirmed.

                                    II. Discussion

       Although this is an appeal from the district court, our review is of the bankruptcy
court’s decision. In re Bowles Sub Parcel A, LLC, 792 F.3d 897, 901 (8th Cir. 2015).
Like the district court, “we review the bankruptcy court’s finding of fact for clear error
and its conclusions of law de novo.” Id. (quoting Tri-State Financial, LLC v. First
Dakota Nat’l Bank, 538 F.3d 920, 923 (8th Cir. 2008)). We review the bankruptcy
court’s grant of summary judgment de novo. Contemporary Indus. Corp. v. Frost, 564
F.3d 981, 984 (8th Cir. 2009).

       Caldwell first challenges the bankruptcy court’s conclusion that it lacked
jurisdiction under the Rooker–Feldman doctrine. Under the Rooker–Feldman doctrine,
a lower federal court cannot exercise subject-matter jurisdiction over an action that
“seek[s] review of, or relief from, state court judgments.” Hageman v. Barton, 817
F.3d 611, 614 (8th Cir. 2016). The bankruptcy court concluded the doctrine applied
because, in order for Caldwell’s complaint to succeed in federal court, the court would
have to overrule the state court’s determination that the automatic stay did not apply
to the state court contempt proceedings. We conclude the bankruptcy court construed
the Rooker–Feldman doctrine too broadly.

       In Exxon Mobil Corp. v. Saudi Basic Indus. Corp., 544 U.S. 280 (2005), the
Supreme Court specifically confined the Rooker–Feldman doctrine to “cases brought
by state-court losers complaining of injuries caused by state-court judgments rendered
before the district court proceedings commenced and inviting district court review and
rejection of those judgments.” Id. at 284. Whether the doctrine applies depends on
whether a federal plaintiff seeks relief from a state court judgment based on an

                                           -5-
allegedly erroneous decision by a state court—in which case the doctrine would
apply—or seeks relief from the allegedly illegal act or omission of an adverse party.
Hageman v. Barton, 817 F.3d 611, 615 (8th Cir. 2016); see also MSK EyEs Ltd. v.
Wells Fargo Bank, Nat’l Ass’n, 546 F.3d 533, 539 (8th Cir. 2008) (rejecting
application of the doctrine in a case where appellants did not challenge the state court’s
“issuance of the judgment or seek to have that judgment overturned”).

       Here, Caldwell is not “complaining of an injury caused by the state-court
judgment and seeking review and rejection of that judgment.” Exxon Mobil, 544 U.S.
at 291. As Caldwell points out, the state court’s Judgment of Contempt was vacated
on appeal. Instead, Caldwell seeks compensation for injuries he alleges were caused
by the actions DeWoskin and Lavender took to enforce the state court’s July 2010
Judgment of Contempt after the automatic stay was in place.4 Caldwell’s claims are
not barred by Rooker–Feldman because they challenge the actions taken by DeWoskin
and Lavender “in seeking and executing the [state contempt orders],” rather than the
state court orders themselves. See Riehm v. Engelking, 538 F.3d 952, 965 (8th Cir.
2008).

      Accordingly, we conclude the bankruptcy court erred in holding that it was
barred by the Rooker–Feldman doctrine from considering Caldwell’s claims, and
reverse its grant of summary judgment. We note that “Rooker–Feldman does not
otherwise override or supplant preclusion doctrine,” Exxon Mobil, 544 U.S. at 284,

      4
       Although in the bankruptcy court Caldwell also challenged the post-petition
actions taken by DeWoskin and Lavender to have his wages withheld and to have the
$25,000 appeal bond paid out to Lavender, on appeal he concedes “[t]he collection of
bond funds and the wage withholding from property of the estate may not have been
a violation of the automatic stay.” We need not address any claim based on these
actions because Caldwell makes no meaningful argument regarding these actions in
his opening brief and so these claims are waived. See Chay-Velasquez v. Ashcroft,
367 F.3d 751, 756 (8th Cir. 2004) (“Since there was no meaningful argument on this
claim in his opening brief, it is waived.”).

                                           -6-
and we remand to the bankruptcy court to determine whether Caldwell’s claims are
precluded based on the state court’s determination that the automatic stay did not bar
its contempt proceedings.5
                       ______________________________




      5
        Because the bankruptcy court’s summary judgment was based on its
conclusion it lacked jurisdiction to consider Caldwell’s claims, rather than a judgment
on the merits, we decline to address Caldwell’s appeal of the denial of his motion for
summary judgment. See Acton v. City of Columbia, Mo., 436 F.3d 969, 973 (8th Cir
2006) (“In general, denials of summary judgment are interlocutory and thus not
immediately appealable.” (quoting Helm Fin. Corp. v. MNVA R.R., Inc., 212 F.3d
1076, 1079 (8th Cir. 2000)). Caldwell also challenges the bankruptcy court’s decision
to sua sponte grant DeWoskin and Lavender summary judgment. It is not necessary
for us to address this issue on appeal since we are otherwise reversing the grant of
summary judgment. See Highland Supply Corp. v. Reynalds Metals Co., 327 F.2d
725, 729 (8th Cir. 1964) (“It is a uniform course of appellate review procedure to
decline to review questions not necessary to a decision of an appellate court.”).

                                          -7-